DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 12-05-22.
Claims 1 and 8 are amended.
Claims 2-4 are canceled.
Claim 9 is added.

Election/Restrictions
Newly submitted claim 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, original presented Claims 1 and 5-8,
Group II, newly added Claim 9;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and II are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable, has utility by itself, or in another materially different combination. For example, 
the limitations of wherein the body of the soldering fastening element has a second solder surface which is soldered to the first solder surface layer of the first circuit board; wherein a surface copper layer is disposed on the first solder surface of the first circuit board, the second solder surface is vertically disposed on the surface copper layer, the first solder surface of the first circuit board has a solder tin layer upon the surface copper layer, the solder tin layer gets soldered and thereby attached to the second solder surface and the surface copper layer, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 9 of Group II; and the limitations of wherein the body has a protruding portion which is disposed in an opening of the first circuit board, and the body has a shoulder which abuts against the first solder surface of the first circuit board, wherein a surface copper layer is disposed at the periphery of the opening on the first solder surface, a solder tin layer is applied to the first solder surface and the opening, the body has a second solder surface which is vertically disposed upon the first solder surface and attached to the surface copper layer by the solder tin layer, and the protruding portion has another second solder surface which is disposed in the opening and attached to the surface copper layer in the opening of the first circuit board, in the subcombination claim 9 of Group II, which do not require by the subcombination claim 1 of Group I. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the restriction for examination purposes as indicated is proper.
Since applicant has received an action on the merits for the originally presented invention (claims 1 and 5-8 were examined in last non-final office action, 08-05-22), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains withdrawn claim 9 drawn to an invention nonelected.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

 			      Response to Arguments
Since Claims 2-4 have been canceled, Objection of Drawings is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US6178095) in view of Pitzele (US7085146).
Re Claim 1, Goto show and disclose
A structure for soldering a soldering fastening element (18 and 20, fig. 3) to a circuit board, the soldering fastening element having a body, a head, and a neck for connecting the body and the head, the structure comprising: 
a first circuit board (12, fig. 3) having a first solder surface (top surface of solder layer 22 in 12, fig. 3), 
a second board (16, fig. 3) having an engaging portion (through hole for screw 20, fig. 3), 
wherein the body (18D and 18C, fig. 3) of the soldering fastening element has a second solder surface (bottom surface of 18D, fig. 3) which is solder to the first surface of the first circuit board (fig. 3), allowing the head (head of 20, fig. 3) of the soldering fastening element to be engaged with the engaging portion of the second board (fig. 3) and the neck (stud portion below the head of screw 20, fig. 3) of the soldering fastening element to be penetratingly disposed in the engaging portion;
Goto does not disclose
wherein a surface copper layer is disposed on the first solder surface of the first circuit board, the second solder surface is vertically disposed on the surface copper layer, the first solder surface of the first circuit board has a solder tin layer upon the surface copper layer, the solder tin layer gets soldered and thereby attached to the second solder surface and the surface copper layer.
Pitzele teaches a device wherein
a surface copper layer (connecting pad 901, fig. 9; Examiner’s Notes: the connecting pad could be made of copper, since using copper for a connecting pad is well-known and most common in the art) is disposed on the first solder surface (top surface, fig. 9) of the first circuit board (909, fig. 9), the second solder surface (bottom surface of 903, fig. 9) is vertically disposed on the surface copper layer, the first solder surface of the first circuit board has a solder tin layer (904, fig. 9) upon the surface copper layer, the solder tin layer gets soldered and thereby attached to the second solder surface and the surface copper layer (fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art to use a connecting pad on a circuit board for soldering a fastening element  as taught by Pitzele in the electronic device of Goto, in order to make the fastening element more stable and reliable connecting with the circuit board for the electronic device.
Re Claim 5, Goto show and Pitzele disclose
The structure according to claim 1, characterized in that the soldering fastening element and the first circuit board together form a module member (soldered module member, fig. 3 of Goto and fig. 9 of Pitzele).
	Re Claim 8, Goto show and Pitzele disclose
The structure according to claim 1, characterized in that the first circuit board has a soldering recess (fig. 3 of Goto and fig. 9 of Pitzele) such that the first solder layer is disposed inside the soldering recess, wherein the body of the soldering fastening element is soldered to the first solder layer inside the soldering recess (fig. 3 of Goto and fig. 9 of Pitzele).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. in view of Pitzele as applied to claim 1 above, further in view of Isenburg (US20020181206).
	Re Claim 6, Goto show and Pitzele disclose
The structure according to claim 1, characterized in that the engaging portion of the second board has a through hole (through hole for the screw 20, fig. 3);
Goto and pitzele do not disclose  
a diameter of a through hole larger than the head and an engaging recess in communication with the through hole and of a width less than the head, wherein, after the head has passed through the through hole, the neck can be penetratingly disposed in the engaging recess.
Isenburg teaches a device wherein
a diameter of the a through hole (through hole 401, fig. 6) larger than the head and an engaging recess (slot 115, fig. 6) in communication with the through hole and of a width less than the head (with narrow end 406, fig. 6), wherein, after the head has passed through the through hole, the neck can be penetratingly disposed in the engaging recess (fig. 6C).
Therefore, it would have been obvious to one having ordinary skill in the art to use the larger through hole with narrower slot as taught by Isenburg in the electronic device of Goto, in order to be able to easily install and uninstall the circuit board, and make the circuit board be more securely mounted for the electronic device.
Re Claim 7, Goto show and disclose
The structure according to claim 1, characterized in that the engaging portion of the second board has an engaging hole (through hole for screw 20, fig. 3) of a diameter less than the head, 
Goto does not disclose 
a through hole (through hole 401, fig. 6) of a diameter larger than the head, an engaging recess (slot 115, fig. 6) in communication with the through hole and the engaging hole (hole 406 at end of 115, fig. 3), wherein, after the head has passed through the through hole, the neck can be penetratingly disposed in one of the engaging recess or the engaging hole (fig. 6C).
Therefore, it would have been obvious to one having ordinary skill in the art to use the larger through hole with narrower slot as taught by Isenburg in the electronic device of Goto, in order to be able to easily install and uninstall the circuit board, and make the circuit board be more securely mounted for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20010032738-A1 US-20020016092-A1 US-20040100777-A1 US-20030201120-A1 US-20040218371-A1 US-20060046532-A1 US-20060194457-A1 US-20030029638-A1 US-20030079911-A1 US-7297034-B1 US-6100585-A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848